UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6693


ERNEST EUGENS PICKETT,

                      Plaintiff – Appellant,

          v.

MR. MARVIN BROWN; MR. SCOTTIE THOMPSON; HON. MS. E. JOINER;
MR. GARY C. LEMEL,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:13-cv-00496-RMG)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Eugens Pickett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ernest     Eugens    Pickett     appeals   the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on Pickett’s 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed    the     record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Pickett v. Brown, No. 4:13-cv-00496-RMG (D.S.C. Apr. 16,

2013).      We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented     in   the   materials

before   this    court    and    argument     would   not    aid   the   decisional

process.



                                                                           AFFIRMED




                                          2